Case: 21-50007     Document: 00515904598         Page: 1     Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 17, 2021
                                  No. 21-50007                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Alonzo Oyuela-Baquedano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-383-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Luis Alonzo Oyuela-Baquedano was sentenced to 16 months of
   imprisonment and three years of supervised release following his guilty plea
   conviction of illegal reentry after removal, in violation of 8 U.S.C. § 1326.
   Raising one issue on appeal, Oyuela-Baquedano argues that the recidivism


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50007      Document: 00515904598          Page: 2   Date Filed: 06/17/2021




                                    No. 21-50007


   enhancement under § 1326(b) is unconstitutional in light of Apprendi v. New
   Jersey, 530 U.S. 466 (2000), and subsequent decisions because the statute
   provides for a sentence above the otherwise applicable statutory maximum
   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt. But for the enhancement, his term of supervised
   release could not have exceeded one year. See § 1326(a); 18 U.S.C. § 3559,
   3583(e). Oyuela-Baquedano concedes that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), but he seeks
   to preserve the issue for further review.
          The Government has filed an unopposed motion for summary
   affirmance or, in the alternative, an extension of time to file a brief. As the
   Government argues, and Oyuela-Baquedano concedes, the sole issue raised
   on appeal is foreclosed by Almendarez-Torres, 523 U.S. at 226-27. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED AS MOOT, and the judgment of the district court
   is AFFIRMED.




                                          2